Per Curiam.
The sole question presented by this appeal is whether defendant is entitled to a jury trial in a criminal contempt proceeding.
The identical question was considered and answered in the negative in Blue Jeans Corporation v. Clothing Workers, 275 N.C. 503, 169 S.E. 2d 867. We reaffirm that well reasoned and scholarly opinion by Justice Huskins. See also Codispoti v. Pennsylvania, 418 U.S. 506, 94 S.Ct. 2687, 41 L.Ed. 2d 912; Taylor v. Hayes, 418 U.S. 488, 94 S.Ct. 2697, 41 L.Ed. 2d 897.
G.S. 7A-30(1) provides that there may be an appeal of right to this Court from decisions of the Court of Appeals which directly involve a substantial question' arising under the Constitution of the United States or the Constitution of this State. However, our. decisions interpreting this statute require- that an appellant'must either allege and show the existence of a real and substantial constitutional question which has not already been the subject of conclusive judicial determination or suffer dismissal. State v. Colson, 274 N.C. 295, 163 S.E. 2d 376, cert. denied, 393 U.S. 1087, 89 S.Ct. 876, 21 L.Ed. 2d 780.
We hold that appellant has failed to show the existence of a substantial constitutional question which has not already been the subject of conclusive judicial determination, and therefore plaintiff’s motion to dismiss is allowed.
Appeal dismissed.